Exhibit 10.4

 

LOGO [g374768ex10_4pg001v2.jpg]   United States Steel Corporation   Susan M.
Suver   600 Grant Street   Vice President-Human Resources   Pittsburgh, PA
15219-2800     412 433 1148     Fax: 412 433 6219     smsuver@uss.com  

June 28, 2012

Mr. Mario Longhi

16609 Villalenda de Avila

Tampa, FL 33613

Dear Mario:

In connection with the commencement of your employment with United States Steel
Corporation (hereinafter “the Company”), and in consideration of such
employment, you acknowledge and agree that during your employment and, should
your employment with the Company terminate for any reason, for a period of
twelve (12) months immediately following such termination, you shall not, unless
acting pursuant to the prior written consent of the Company’s Board of
Directors, directly or indirectly (a) own, manage, operate, finance, join,
control or participate in the ownership, operation, management, financing or
control of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
your name to be used in connection with any Competing Business, (b) solicit or
divert to any Competing Business any individual or entity which is then a
customer, or was a customer of the Company at any time during the twelve
(12) months preceding your termination, or (c) employ, attempt to employ,
solicit or assist any business or enterprise in employing any employee of the
Company or advise or recommend to any other person or entity that he or it
employ or solicit for employment any employee of the Company. Notwithstanding
the foregoing, ownership of 1% or less of any class of outstanding securities of
a Competing Business shall not be deemed a violation of this paragraph. The term
“Competing Business” shall mean any business or enterprise engaged in the
manufacture or sale of flat-rolled or tubular steel products within (i) any
state of the United States or the District of Columbia or (ii) any foreign
country in which the Company has engaged in any such business within twelve
(12) months prior to, or within the twelve (12) month period immediately
following, the termination of your employment. In the event that the provisions
of this agreement should ever be adjudicated to exceed the time, geographic,
product or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, product or other limitations permitted by applicable
law. You acknowledge the reasonableness of the duration and scope of these
non-competition and non-solicitation periods and agree that you would be able to
obtain employment and will remain able to obtain employment other than as
limited herein. You further acknowledge and agree that your employment with the
Company will create a relationship of confidence and trust between you and the
Company with respect to confidential Company information, and that you will
maintain the confidentiality of all such information, which includes any and all
confidential and/or proprietary information and data of the Company, whether
expressed in writing or



--------------------------------------------------------------------------------

June 28, 2012

Page 2

 

otherwise, relating to or concerning the Company or its finances, products,
technology, business, customers and properties, including any projections, plans
or prospects relating thereto. The Company’s standard provisions relating to
confidential information are incorporated by reference, as if fully set forth
herein, and you expressly agree that those restrictions will remain in full
force and effect during and post-termination of your employment in accordance
with their terms.

Please acknowledge your agreement with the above by signing below.

 

United States Steel Corporation By:  

/s/ S. M. Suver

Date:  

June 28, 2012

 

/s/    Mario Longhi        

Mario Longhi Date:  

June 28, 2012